Title: To James Madison from George W. Erving, 26 June 1803
From: Erving, George W.
To: Madison, James


					
						No. 20
						Sir
						London June 26th. 1803 
					
					Lest you may not receive it by any more Early conveyance I lose no time in forwarding the 

inclosed Copy of a decree issued by the French government on the 20th instant & which I have just 

received from Paris.  I have the honor to be Sir with great Respect your very obt. St.
					
						George W Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
